Per Curiam: Under the decision in Chandler v. Brown, 77 Ill. 333, the special count in this declaration is bad, and, without discussing the questions raised, we will make reference to the opinion in that case for an expression of our views. But the declaration in the case at bar contains also the common counts, and, as judgment was rendered against defendant by default, we must presume proof was made that plaintiff was appointed receiver under a decree to which defendant was a party, and therefore conclusive upon him. If so, that would enable plaintiff to bring suit in his own name as such receiver, under the 25th section of the act of 1872 concerning corporations. Such proof could have been made-under the common counts, and, in the absence of a bill of exceptions showing what proof was, in fact, heard, we will indulge every reasonable presumption in order to sustain the judgment of a court of general jurisdiction. A majority of the court are of opinion the judgment must be affirmed. Judgment affirmed.